Citation Nr: 1241337	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-22 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the time period prior to April 1, 2011.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD for the time period from April 1, 2011.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the previously assigned 50 percent rating for PTSD.

In a March 2011 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.29 based on hospitalization over 21 days for the Veteran's service-connected PTSD, effective January 19, 2011.  Thereafter, a scheduler 50 percent rating was restored from April 1, 2011.

In a March 2012 rating decision, the RO increased the Veteran's evaluation for PTSD to 70 percent, effective April 1, 2011.  The RO also assigned a 100 percent T/TR under the provisions of 38 C.F.R. § 4.29, effective November 21, 2011.  Thereafter, a scheduler 70 percent rating was restored from January 1, 2012.  The RO also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 1, 2011.  Thus, consideration of entitlement to a TDIU is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).  (There is no indication that the Veteran disagrees with the effective date assigned.)  However, the issues of entitlement to higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran requested a Board videoconference hearing at the RO, but withdrew his request for a hearing in September 2011.  The Veteran having withdrawn his hearing request, the Board can proceed to adjudicate the case.  38 C.F.R. § 20.704(e) (2012).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  Prior to April 1, 2011, the Veteran's PTSD continued to more nearly approximate occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships has not been demonstrated.

2.  From April 1, 2011, the Veteran's PTSD continues to more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment has not been demonstrated.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2011, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  From April 1, 2011, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed his increased rating claim in June 2009.  The Veteran was notified by the RO via letters dated in July 2009 and August 2009 of the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2009.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained service treatment records, service personnel records, VA treatment records, records from the Social Security Administration (SSA), and private treatment records.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claims.

He was also provided an opportunity to set forth his contentions during a May 2011 DRO hearing.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2010 hearing, the DRO enumerated the issue on appeal.  Information was also solicited regarding severity of the Veteran's PTSD disability.  He was also asked if he possessed evidence showing the increased severity of his service-connected PTSD.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for increased ratings.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

The Veteran was also provided with VA examinations for his service-connected PTSD in August 2009 and December 2011.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  The Board notes that the Veteran's last VA PTSD examination is now nearly a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no evidence that there has been a change in the Veteran's PTSD since he was examined in December 2011.  The Veteran does not contend otherwise.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation Claims for PTSD

The Veteran seeks an increased evaluation for his service-connected PTSD. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2012), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has been assigned a 50 percent rating for his service-connected PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012), for the time period prior to April 1, 2011.  As noted above, in a March 2012 rating decision, the RO increased the Veteran's evaluation for PTSD to 70 percent, effective April 1, 2011.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

I.  For the Time Period Prior to April 1, 2011

A longitudinal review of the review detailed that the Veteran filed a claim for an increased evaluation for PTSD in June 2009. 

Private treatment notes from Norwich Vet Center dated from June 2008 to June 2009 reflected findings of stress, anxiety, panic attacks, irritability, regret, and anger.  It was indicated that the Veteran loved riding his motorcycle, had difficulty dealing with his wife's terminal illness and death in April 2009, and visited with family.  In a July 2009 assessment/summary of treatment, PTSD symptoms were noted to be sleep impairment, nightmares, exaggerated startle response, intrusive thoughts, angers easily, highly irritable, hypervigilant, isolative and avoidance behaviors, arousal response, anxiety, and prone to panic attacks.  It was noted that he was employed as a maintenance superintendent at an elderly housing complex, had conflicts with family members and customers, was grieving the loss of his wife, had an increase in anxiety and panic attacks, was more volatile at work, and was afraid of losing control.  He indicated that riding his motorcycle was the best therapy, that he had few friends, and avoided crowds.  His treatment providers listed a diagnostic impression of chronic and severe PTSD, indicating that the Veteran had few close friends, was emotionally constricted even with family members, and suffered from sleep disturbances as well as socially isolation.  

In an August 2009 VA PTSD examination report, the Veteran was noted to be recently widowed with two adult step-children, work as a part-time superintendent of an elderly housing unit, and attend bi-weekly counseling at a local Vet Center.  As was deemed clinically appropriate by the examiner and noted as characteristic of a normal mourning process, the Veteran spent much of the interview talking about his recently deceased spouse and his involvement in her care over the last few years.  Symptoms assessed during the informal examination were listed as sad memories and thoughts, ongoing stress reactions, irritability, feeling disrespected by his new boss, feeling distracted, memory problems, and conflicts with residents at the housing unit.  The Veteran reported that he was doing chores around his house, belongs to a motorcycle club, and maintains relationships with his children and grandchildren.  Mental status examination findings were listed as alert, oriented, cooperative, mild to moderately stressed mood, affect ranging from pleasant to angry, and irritbability (all well modulated).  There was no psychosis, homicidal ideation, suicidal ideation, behavioral or impulse dyscontrol, or signs of cognitive disturbance.  The examiner listed diagnoses of normal bereavement and mild PTSD and assigned a GAF score of 60, indicating that there was not clinical evidence to show a significant deterioration in the Veteran's functional status.

A German neurologist and psychiatrist, A. O., M. D., provided a private and professional medical opinion in September 2009.  He discussed observing the Veteran become startled and defensive when surprised as well as become agitated in a crowded place.  He further indicated that the Veteran suffered from sleep impairment, emotional instability, anxiety, flashbacks, sense of foreshortened future, hyperalertness, isolative behaviors, decreased stress tolerance, panic attacks, and impaired social skills. 

VA treatment notes dated in October and November 2009 reflected continued findings of PTSD.  It was detailed that the Veteran suffered from pan-insomnia, was working part-time, and lived with his stepdaughter and her family.  An October 2009 VA psychiatric assessment note detailed the Veteran's ongoing PTSD symptoms since his combat experiences in Vietnam.  He reported frequent sad mood, anxiety, pan-insomnia, irritability, fatigability, problems with memory and concentration, restlessness, decreased libido, social withdrawal, and relative anhedonia.  Ongoing PTSD symptoms included recurrent thoughts/dreams of traumatic combat experiences, flashbacks, emotional and physiologic reactivity to cues, avoidant behaviors, emotional numbing and distancing, sense of foreshortened future, hypervigilance, and exaggerated startle response.  Activities he participated in when not working were noted as spending time with family, chores, and riding his motorcycle.  It was noted that he often had passive suicidal thoughts but no active thoughts, intentions, or plans.  Mental status findings were noted as neat, clean, cooperative, good contact, no gross abnormalities, alert, oriented, no significant cognitive/memory impairment, anxious and depressed mood, constricted affect appropriate to thought content, and mildly pressured speech but no formal thought disorder.  In an October 2009 discharge summary from two day inpatient evaluation admission, the examiner listed diagnoses of chronic PTSD and bipolar II illness, depressed as well as assigned a GAF score of 45.  Mental status findings were noted as initially guarded and anxious but improved as admission progressed, lucid, alert, well oriented, and no homicidal ideation, suicidal ideation, or psychotic behaviors.  

In the May 2010 DRO hearing transcript, the Veteran asserted that his PTSD symptoms included memory loss, flashbacks, anger, unprovoked irritability, anxiety, inability in establishing and maintaining effective relationships, difficulty with stressful circumstances including work and work-like settings, impaired impulse control, panic attacks, and depression.  He reported that he continued to employed part-time as a maintenance superintendent in an elderly housing community

VA treatment notes dated in May 2010 showed continued findings of depression/PTSD.  Additional VA treatment records detailed that the Veteran was admitted to an inpatient PTSD program (voluntary and scheduled) from January to March 2011.  In a February 2011 discharge summary, the examiner listed discharge diagnoses including chronic PTSD and bipolar II illness, depressed as well as assigned a GAF score of 41.  Ongoing PTSD symptoms were listed as recurrent thoughts/dreams of the traumatic combat experiences, flashbacks, emotional and physiologic reactivity to cues, avoidant behavior, emotional numbing and distancing, a sense of a foreshortened future, hypervigilance, and exaggerated startle response.  Mental status examination findings on admission in January 2011 were listed as alert, cooperative, good eye contact, normal motor function, normal speech, moderately depressed mood, mild anxiety, affect congruent with mood, intact cognition and memory, linear thought processes, good insight/judgment, and no hallucinations, delusions, suicidal ideation, or homicidal ideation.  It was indicated that the Veteran displayed some improved coping skills, mood, and behavior at discharge. 

A February 2011 VA group therapy treatment summary report detailed that the Veteran reported long term problems with high anxiety, intrusive combat memories, guilt, grief, low self esteem, hypervigilance, extreme difficulty in public places, avoidance behaviors, fear of intimacy, sense of estrangement, intense social isolation, and depression.  The treatment providers listed an assigned GAF score of 38.  Additional VA treatment notes dated in March 2011 reflected positive PTSD screening test results and continued findings of PTSD/depression.

Records from SSA listed a primary diagnosis of anxiety related disorder.  In a January 2011 private psychiatric consultative examination report included in the records from SSA, a private psychologist listed a diagnosis of chronic PTSD, moderate to severe.  Mental status examination findings were listed as appropriate hygiene, mildly defensive, erratic eye contact, alert, fully oriented, intact memory, normal attention and concentration, normal speech, logical thought processes, average intelligence, restricted affect, scared mood, controlled temper, sadness, thoughts of hopelessness, past thoughts of suicide, intrusive troubling thoughts, nightmares, insomnia, social withdrawal, hypervigilance, exaggerated startle reflexes, partial insight, reasonable to guarded judgment, and no hallucinations or delusions.  While no specific neurocognitive impairments were suggested on examination, the psychologist noted that the Veteran's emotional and psychiatric symptoms he continued to experience have resulted in pervasive and enduring social and emotional troubles and interpersonal difficulties that prevent him from maintaining consistent work with others. 

Regarding the time period prior to April 1, 2011 (excluding time period the Veteran was assigned a 100 percent temporary total rating under the provisions of 38 C.F.R. § 4.29), the Board finds that the Veteran's PTSD disability symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for a 50 percent rating under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  38 C.F.R. § 4.7 (2012). 

The evidence reflects that during this period the Veteran's PTSD has been manifested by irritability, anger, depressed mood, sleep impairment, social withdrawal, panic attacks, hypervigilance, exaggerated startle reflex, flashbacks, intrusive thoughts, partial insight, and reasonable to guarded judgment.  The Board finds that this symptomatology continues to more nearly reflect occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

At no point during the appeal period prior to April 1, 2011, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  As noted above, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability during this time period.  Evidence of record does not indicate that the Veteran has exhibited obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships at work and at home. 

While the Veteran has asserted that his service-connected PTSD has caused him to be isolative, irritable, have ongoing stress reactions, and sometimes caused conflicts with his boss and customers at work, evidence of record detailed that the Veteran has been able to maintain full-time employment for many years and part-time employment when his wife was terminally ill with the same company, to sustain relationships with his family and a few friends, and to pursue recreational and leisure activities like riding his motorcycle and belonging to a veteran's club.  The Veteran has described having difficulty controlling his anger but his descriptions of what this entails do not more nearly approximate recurrent periods of actual violence.  Also, his suicidal ideations were described as passive in nature.  

The Board further points out that the assigned GAF score of 60 during the August 2009 VA examination during this time period is indicative of moderate symptomatology and moderate but not severe impairment in social and occupational functioning due to service-connected PTSD.  The Board is cognizant that an isolated assigned GAF score of 45 in the October 2009 VA treatment record appeared to reflect greater impairment than contemplated by the assigned 50 percent rating.  However, given the actual psychiatric symptoms shown in this case during this time period, the Board finds that level of overall psychiatric impairment shown is more consistent with the assigned 50 percent rating, notwithstanding the isolated GAF score assigned in October 2009.  

Consequently, there is no basis for assignment of an initial evaluation in excess of 50 percent for PTSD during the time period prior to April 1, 2011. 

II.  For the Time Period from April 1, 2011

Regarding the time period from April 1, 2011 (excluding time period the Veteran was assigned a 100 percent temporary total rating under the provisions of 38 C.F.R. § 4.29), the Board finds that the Veteran's PTSD disability symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for a 70 percent rating under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  38 C.F.R. § 4.7 (2012). 

VA treatment notes dated in June 2011 reflected positive depression screening test results and continued findings of PTSD/depression.  A VA hospital discharge summary revealed that the Veteran received inpatient care for his PTSD from November 2011 to December 2011.  Assigned GAF scores at admission and discharge were 41. 

In a December 2011 VA Review PTSD Disability Benefits Questionnaire (DBQ), the Veteran reported an increase in frequency, duration, and intensity of flashbacks, nightmares, disturbed sleep, anger outbursts, confusion, hypervigilance, exaggerated startle response, increased social isolation.  He discussed experiencing almost continuous panic and a calm-down period from being startled for three to four hours.  It was noted that he last worked four months before.  He also reported no friends, social life, or leisure time activities, and minimal contact with his family. 

The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function
independently, appropriately and effectively, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impairment of short- and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a
worklike setting), inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

After diagnosing PTSD and assigning a GAF score of 41, the examiner indicated that the PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He further remarked that the Veteran's symptoms had worsened since his last exam with his GAF score fallen down into the category of very serious symptoms which have a profound impact on his occupational, social, and personal functioning.  It was noted that the detailed list of symptoms causing the loss of his previous job (as noted above) in addition to the severity of his cognitive and mood impairment made it very unlikely that he could get and keep gainful employment of any kind at that time.  While the Veteran reported that his intermittent hospitalizations had a palliative effect, the examiner indicated that it has clearly done little to mitigate the worsening of symptoms of his chronic, severe PTSD.  The examiner specifically indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Additional VA treatment records dated in December 2011 showed the Veteran's current stressors included his daughter moving away and his relocation to a new living arrangement.  It was noted that he tends to be isolative and with very few acquaintances but planned to keep busy with household renovations and projects.
He denied any psychosis, mania, paranoia, delusions, or suicidality.  Mental status examination findings were listed as dressed casually, fair eye contact, pleasant, cooperative, intact speech, tired mood, constricted/euthymic/mood congruent affect, linear and logical thought processes, and fair insight and judgment.  The examiner listed a diagnosis of PTSD and assigned a GAF score of 60 at that time.  In a February 2012 treatment record, the Veteran was noted to be adjusting well to his new home and coping adequately with his PTSD symptoms.

After a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms continue to more nearly approximate the rating criteria for the 70 percent evaluation during this time period.  Collectively, the evidence reflects that during this time period the Veteran's PTSD has been manifested by nightmares, sleep impairment, irritability, anger outbursts, near continuous panic, memory impairment, impaired impulse control, difficulty in understanding complex commands, obsessive and isolative behaviors with increased social isolation, disturbances in mood, intense flashbacks, hypervigilance, and neglect of personal appearance.

As stated above, in order to be assigned a 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

Here, however, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for the 100 percent evaluation.  Evidence of record clearly does not indicate that the Veteran's psychiatric symptomatology is productive of total social and occupational impairment. 

The Board acknowledges that the December 2011 VA examiner indicated it was unlikely that the Veteran could get and keep gainful employment of any kind at that time and that he has in fact, been granted entitlement to a TDIU.  However, evidence of record during this time period is reflective of significant but not total social impairment.  The Veteran indicated that he was maintaining contact (while minimal) with family and discussed his plans to keep busy with household renovations and projects.  He was further noted to attend and participate in outpatient PTSD treatment during this time period.  In a February 2012 VA treatment record, the Veteran was noted to be adjusting well to his new home after his daughter relocated to another city and to be coping adequately with his PTSD symptoms.  Additionally, the December 2011 VA examiner reached the same conclusion, specifically indicating that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Notwithstanding the isolated notation by the December 2011 VA examiner that the Veteran had an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), the Veteran's overall disability does not more nearly approximate a 100 percent rating.  Also, evidence of record during this time period does not indicate that the Veteran has exhibited grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

As noted above, the Board has also considered the Veteran's assigned GAF scores. The Veteran was assigned a GAF score of 41 in the December 2011 VA examination report and of 60 in the later December 2011 VA treatment record during this time period contemplates moderate to serious symptomatology and substantial but not total impairment in social and occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support the assignment of a 100 percent rating during this time period. 

Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms continue to more nearly approximate the rating criteria for 70 percent rating during the time period from April 1, 2011.  

III.  Additional Considerations for Both Time Periods

The Veteran has submitted written statements and testified in a May 2010 DRO hearing discussing the severity of his service-connected PTSD.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is also credible in his belief that he is entitled to a higher rating.  However, the more probative evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative certain opinions rendered by medical professionals given their expertise in evaluating mental disorders.  

For all the foregoing reasons, the Veteran's claims for entitlement to evaluations in excess of 50 percent prior to April 1, 2011, and in excess of 70 percent from April 1, 2011, for PTSD must be denied.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD for the time period prior to April 1, 2011, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD for the time period from April 1, 2011, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


